Chief Justice Mercur
delivered the opinion of the court,
Art. Y., Sec. 14, of the Constitution of 1874 declares “ in all cases of summary conviction in this Commomvealth, or of judgment in suit for a penalty before a magistrate, or court not of record, either party may appeal to such court of record as may be prescribed by law, upon allowance of the appellate court or judge thereof, upon cause shown.” Thus it appears, in the cases mentioned, the right to grant an appeal is not in the inferior court which entered the judgment. It is vested in the court of record, or a judge thereof, to Avhich the appeal is to be taken, and cause therefor must be shown to the Superior Court or judge thereof, before the appeal can be allowed.
Sect. 1 of the Act of 17th April, 1876, P. L., 29, designed to give effect to the section of the Constitution cited, provides that appeals in case of summary conviction shall be to the Court of Quarter Sessions of the county in which such magistrate shall reside; and in a suit for a penalty, to the Court of Common Pleas of the county in which said judgment shall be rendered, — in each case on allowance by the court of record or judge thereof upon such terms as to payment of costs and entering bail as the court or judge allowing the appeal shall direct. Thus the right to grant the appeal in cases like the present, is withheld from the magistrate and given only to the Superior Court. Here the Common Pleas was not asked to allow the appeal on cause shown. The application was to *617have it compel the inferior court to grant it. No such power is vested in the Common Pleas. The rule to show cause why a mandamus should not issue commanding the justice to grant an appeal was properly discharged.
Judgment affirmed.